Citation Nr: 0307525	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  96-49 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Veteran, his daughter and his son


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
February 1947, and again from February 1947 to February 1950.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought on appeal.  
The Board originally considered the issue on appeal in March 
1998, and determined that additional development was 
required.  As such, the case was remanded to the RO to obtain 
specific evidence.  The case was returned to the Board and in 
January 2003, as a result of information obtained from the 
veteran at a March 2002 hearing before the Board, the Board 
undertook additional development pursuant to the authority 
granted in 67 Fed. Reg. 3099 (Jan. 23, 2002) and codified at 
38 C.F.R. § 19.9.  All development necessary to properly 
decide this case having been performed by VA and all notices 
required having been sent to the veteran, the issue on appeal 
is now ready for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran engaged in combat with the enemy during his 
period of active service in World War II.

3.  The veteran has post-traumatic stress disorder as a 
consequence of inservice combat stressors.




CONCLUSION OF LAW

Post-traumatic stress disorder was incurred as a result of 
active service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA in the statement of the case and numerous 
supplemental statements of the case issued over the course of 
this appeal.  The Board finds that the information provided 
to the veteran satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim and the 
responsibilities of the parties in obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence, affording him 
psychiatric examinations, and obtaining evidence necessary to 
substantiate his inservice stressors.  It appears that all 
known and available records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran testified before an RO hearing officer 
and before the Board on two occasions.  Additionally, the 
veteran has actively participated in the development of his 
claim on appeal.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an inservice stressor; and, credible supporting evidence 
that the claimed inservice stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  See 38 C.F.R. 
§ 4.125(a).

As set out in detail in the Board's March 1998 remand, the 
evidence of record clearly shows that the veteran has a 
history of psychiatric disability since his second period of 
active service.  Although he was determined to have emotional 
instability in 1949 and was discharged from active service 
through Medical Board proceedings in early 1950, psychiatric 
evaluation reports of record dated as of 1994 show that the 
veteran experienced symptoms of post-traumatic stress 
disorder during his second period of service, and that it is 
believed by psychiatric professionals that the emotional 
instability diagnosed was, in fact, acute post-traumatic 
stress disorder.  Additionally, the veteran is currently 
diagnosed as having post-traumatic stress disorder as a 
result of combat experiences during World War II.  

The veteran's claim was denied by the RO because his alleged 
inservice stressors had not been verified and his personnel 
records and discharge documents did not reflect combat with 
the enemy.  Since the time of the RO's denial of this claim, 
however, the veteran has submitted a letter from the Chief of 
Naval Operations dated in March 2001, reflecting that the 
veteran was awarded the Combat Action Ribbon in recognition 
of his participation in ground or surface combat during his 
period of active service.  Accordingly, the Board finds that 
the veteran engaged in combat with the enemy during his 
service in World War II.

Although some of the veteran's alleged inservice stressors 
appear to be inconsistent with the history of the naval 
vessels upon which he served, most of the stressors described 
are of events consistent with his service.  Thus, the Board 
does not find that there is clear and convincing evidence to 
contradict the finding of inservice combat stressors.  
Accordingly, because the majority of evidence of record is 
consistent with the circumstances, conditions and hardships 
of the described and now verified combat service, the 
veteran's alleged inservice stressors will be accepted 
notwithstanding the fact that there is no official record of 
the events.  Consequently, given the evidence of record, 
including the evidence of combat service and the numerous 
medical opinions that the veteran's current diagnosis of 
post-traumatic stress disorder meets the criteria of the DSM-
IV and is a result of his combat service, the  Board finds 
that the veteran's post-traumatic stress disorder was 
incurred as a result of his combat service during World War 
II.  As such, service connection for post-traumatic stress 
disorder is granted.


ORDER

Service connection for post-traumatic stress disorder is 
granted subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

